Citation Nr: 1043603	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-15 396A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who served on active 
duty from July 1969 to March 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 2008 
decisional letter of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
requested a Travel Board hearing; she failed to appear for such 
hearing scheduled in January 2010.


FINDING OF FACT

On May 25, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant in 
writing that she intended to withdraw her appeal seeking DEA 
benefits under Chapter 35, Title 38, United States Code; there is 
no question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met as to the claim seeking eligibility for DEA 
benefits under Chapter 35, Title 38, United States Code; the 
Board has no further jurisdiction in the matter.  38 U.S.C.A. 
§§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, given the appellant's expression 
of intent to withdraw her appeal in the matter of eligibility for 
DEA benefits under Chapter 35, Title 38, United States Code, 
further discussion of the impact of the VCAA on this matter is 
not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received on May 25, 2010, the appellant 
withdrew her appeal seeking DEA benefits under Chapter 35, Title 
38, United States Code.  Hence, there is no allegation of error 
of fact or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider an 
appeal in this matter, and the appeal must be dismissed.




ORDER

The appeal seeking eligibility for DEA benefits under Chapter 35, 
Title 38, United States Code is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


